FILED
                            NOT FOR PUBLICATION                            FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARK A. GODWIN,                                  No. 14-16970

               Plaintiff - Appellant,            D.C. No. 1:14-cv-00572-LJO-MJS

  v.
                                                 MEMORANDUM*
DAWNA FRENCHIE REEVES,
Stanislaus County Superior Court Judge,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Former California state prisoner Mark A. Godwin appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations in connection with his state criminal proceedings. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Godwin’s federal claims because Judge

Reeves is immune from liability. See 42 U.S.C. § 1983; Mireles v. Waco, 502 U.S.
9, 9, 11-12 (1991) (per curiam) (judges are absolutely immune from suits for

damages based on their judicial conduct except when performing nonjudicial

functions or acting in the complete absence of jurisdiction).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Godwin’s state law claims. See Ove v. Gwinn, 264
F.3d 817, 821, 826 (9th Cir. 2011) (setting forth standard of review and explaining

that “[a] court may decline to exercise supplemental jurisdiction over related

state-law claims once it has dismissed all claims over which it has original

jurisdiction” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                      14-16970